Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2021 is entered.
2.	Claims 169- 172, 174-178, 180-183, 185, 187-209 are all the clams.
3.	Claims 173, 179, 184 and 186 are canceled, Claims 169, 172, 174-178 and 180 are amended and Claims 189-209 are newly added in the Response of 3/31/2021.
4.	Claims 169- 172, 174-178, 180-183, 185, 187-209 are all the clams under examination.
5.	This Office Action contains new grounds for objection and rejection based on Applicants amendments of the claims.

Information Disclosure Statement
6.	The IDS of 11/12/2020 has been considered and entered. The initialed and dated 1449 form is attached.
Withdrawal of Rejections
Claim Rejections - 35 USC § 112, first paragraph
Written Description
7.	The rejection of Claims 169-188 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn for the pending claims and is moot for the canceled claims.
	Applicants have deleted the limitation for the “at least 80% identical to an amino acid…” in the generic and dependent claims. Applicants have amended claim 169 to a tetravalent construct with an IgE CH2 domain selected from the species of IgE CH2 domains (i.e., options (a)-(i) as recited (Table 3)). Similarly, Applicants have amended claim 180 to a tetravalent construct with an IgM CH2 domain selected from the species of IgM CH2 domains (i.e., options (a)-(f) as recited; Example 6).

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
8.	 The rejection of Claims 
	Applicants allege the amendment of the claims to recite the CH2 domains of IgE (Claim 169) and IgM (Claim 180) that are specifically disclosed in the application and fully enabled by the specification renders the rejection moot.
	Response to Arguments
(a) The outstanding grounds for rejection pertaining to the need for stability of the constant region (e.g., CH3 domains) is not addressed by the amendments specific to the replacement CH1/CL with CH2 domains in addition to the generic constructs being hingeless. 
Applicants nowhere address the role of the first and second Ig CH2 domains or the first and second Ig CH3 domains defined as being present in the “whole antibody” of element (ii) in both Claims 169 and 180.
The abstract states specifically, that the solutions to heavy/light chain mispairing is two-fold in design for the instant invention:

    PNG
    media_image1.png
    128
    1187
    media_image1.png
    Greyscale

The specification specifically teaches that stability is a challenge in producing heterodimeric or homodimeric bispecific antibodies:

    PNG
    media_image2.png
    209
    1154
    media_image2.png
    Greyscale

The specification teaches two platforms for engineering bispecific antibodies:

    PNG
    media_image3.png
    350
    1211
    media_image3.png
    Greyscale

The specification teaches a bispecific antibody of the structure depicted in Figure 13 and Figure 7

    PNG
    media_image4.png
    459
    484
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    630
    744
    media_image5.png
    Greyscale
, but no data for both of the features including an E-fab or M-fab with an engineered CH3 domain much less absent a hinge region are presented in the specification. 
The specification defines the structure of Figure 13 as follows: 
    PNG
    media_image6.png
    329
    1185
    media_image6.png
    Greyscale

The specification teaches a loss of function for thermal stability by engineering to the CH3 domain depending on the mutation and compared with the wild type:

    PNG
    media_image7.png
    270
    1217
    media_image7.png
    Greyscale

The claimed tetravalent constructs are enabled for the following species:

    PNG
    media_image8.png
    267
    910
    media_image8.png
    Greyscale

Cook et al (PTO Form 892 of 8/11/2020) teaches 
    PNG
    media_image9.png
    186
    477
    media_image9.png
    Greyscale
Hence, the modification to the CH3 domain is essential and critical according to Cooke.
The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)).

 (b) Other than the specification supporting the E-CH2 and M-CH2 sequences newly amended into the generic claims as elements (a)-(i) and (a)-(f) for Claims 169 and 180, respectively, Applicants have not provided an explanation of where these sequences have been shown to be operative in a reasonable number of E-Fab-Mab-Fab or M-Fab-Mab-Fab constructs. The claims are not commensurate in scope with the enablement provided in the specification.  The specification does not support the broad scope of the claims, which encompass the substitution to just any CH1 and/or CL domain because the specification does not disclose the following:
	The general tolerance to modification and extent of such tolerance for any CH or CL domain swap with the sequences of E-CH2 or the sequences of M-CH2 recited in generic Claims 169 and 180, respectively; 	
	The specific positions and regions of the sequence(s) for the first and second IgG CH3 domains which can be predictably modified and which regions are critical to preferred pairwise assembly; and
	The specification provides insufficient guidance as to which of the essentially infinite possible choices of constructs absent a hinge region is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed tetravalent bispecific antibody in a manner reasonable correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  Without such guidance, the changes which can be made in any V-domain structure and still maintain biological activity, e.g., specific antigen binding and increased solubility, is unpredictable and the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue.  See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F,2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Ex parte Forman, 230 USPQ 546 (BPAI 1986).
Unpredictability/ Undue Experimentation
The specification provides no direction or guidance regarding how to produce the genus of Efab-Mab-Fab or Mfab-Mab-Fab and absent a hinge region as broadly defined by the claims.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone.  
Cook et al (PTO Form 892 of 8/11/2020) teaches that not all CH1/CL domain swaps with an IgE CH2 are predictable and suggests empirical testing for the given bispecific:

    PNG
    media_image10.png
    306
    475
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    289
    476
    media_image11.png
    Greyscale

Furthermore, while the level of skill required to generate the antibodies is that of a molecular immunologist, the artisan of ordinary skill in the art would have been required to characterize each domain, perform the mutagenesis on the CH1 and CL domains to be replaced with any one of elements (a)-(i) for Claim 169 or elements (a)-(f) for Claim 180, to produce and express the tetravalent antibodies, measure binding characteristics (e.g., binding specificity, equilibrium dissociation constant (KD), dissociation and association rates (K off and Kon respectively), and binding affinity and/or avidity compared with the parent antibody), and then finally perform bioassays to identify any one or more of the characteristics of the tetravalent bispecific antibody. 
The technology to perform these experiments was available at the time of application filing, but the amount of experimentation required to generate even a single tetravalent bispecific antibody meeting all of the claim limitations would not have been routine. It is also not apparent and there is no evidence provided by Applicants, that one of ordinary skill in the art could reasonably predict that anyone or combination of CH1 and CL replacement with any one of the IgE CH2 domains or IgM CH2 domains encompassed by the claims, would result in just any domain swapped Fab clone, having retained antigen binding activity (MPEP 2164.06, “The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.” (In re Wands, 858 F.2d 731, 737, 8 USQP2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976
Nowhere in the specification have Applicants shown a working example of a full construct meeting the instant claimed structure in having the combination of an E-Fab-Mab-Fab or an M-Fab-Mab-Fab. Based on the Applicants own teachings in the specification as pertains to the expression of heterodimer versus homodimers for the Fc regions and the mispairing of light chains, the overall stability of bispecific antibodies in general, the specification does not provide sufficient guidance in making the instant claimed structure with any degree of predictability. The specification does not provide sufficient detail in making the instant claimed structure absent undue experimentation.
The rejection is maintained.
New Grounds for Objection
Claim Objections
9.	Claims 169, 172, 174-178, 180, 183, 185, 187-188, 193-206 and 209 objected to because of the following informalities:  the phrase “SEQ ID NO:” in each of the claims is in bold face type and with no apparent reason. The removal of the type will not change the scope or meaning of he claims.  Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 169- 172, 174-178, 180-183, 185, 187-209 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 169- 172, 174-178, 180-183, 185, 187-209 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the presence of a hinge for each of elements (ii) in Claims 169 and 180 where the definition for a “whole antibody” in the specification is taught to contain a hinge:

    PNG
    media_image12.png
    308
    1320
    media_image12.png
    Greyscale

None of elements (ii) comprise any mention of a hinge.
	b) Claims 169- 172, 174-178, 180-183, 185 and 187-209 are indefinite because the generic Claims 169 and 180 comprise a parenthetical limitation. Claims are indefinite when they recite examples set off in parentheses, which are otherwise preferences and not a definition of a term or phrase.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claims 172, 175, 183, and 198-201 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	a) Claim 172 is drawn to a broader limitation for the full sequence of SEQ ID NO: 1 than what is claimed in Claim 169 for any one of elements (a)-(e), and each of which recites a subsection of amino acids smaller in number than the whole of the sequence of SEQ ID NO: 1.
	b) Claim 175 is drawn the first “and/or third polypeptide comprise amino acids 6-104 of the amino acid sequence set forth in SEQ ID NO: 3.” Claim 169 has been amended to require that both the first and third polypeptide comprise amino acids 6-104 of the amino acid sequence set forth in SEQ ID NO: 3. See element (f) in Claim 169.
	c) Claim 183 is drawn to a broader limitation for the full sequence of SEQ ID NO: 2 than what is claimed in Claim 180 for any one of elements (a)-(f), and each of which recites a subsection of amino acids smaller in number than the whole of the sequence of SEQ ID NO: 2.
	d) Claim 198 recite the full sequence for each of SEQ ID NOS: 3 and 4 which is broader limitation than what is claimed in Claim 169 for element (f), which recites a subsection of amino acids smaller in number than the whole of the sequence of SEQ ID NO:  3 and 4.
	e) Claim 199 recite the full sequence for each of SEQ ID NOS: 5 and 6 which is broader limitation than what is claimed in Claim 169 for element (i), which recites a subsection of amino acids smaller in number than the whole of the sequence of SEQ ID NO:  5 and 6.
	f) Claim 200 recite the full sequence for each of SEQ ID NOS: 47 and 48 which is broader limitation than what is claimed in Claim 169 for element (g), which recites a subsection of amino acids smaller in number than the whole of the sequence of SEQ ID NO:  47 and 48.
	g) Claim 201 recite the full sequence for each of SEQ ID NOS: 49 and 50 which is broader limitation than what is claimed in Claim 169 for element (h), which recites a subsection of amino acids smaller in number than the whole of the sequence of SEQ ID NO:  49 and 50.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.	Claims 181-182 and 189-190 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
a) Claim 181 and 189 are identical and they both depend from Claim 180.  	b) Claim 182 and 189 are identical and they both depend from Claim 180.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643